Citation Nr: 1144076	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea associated with diabetes mellitus, type II, with nephropathy, hypertension, and erectile dysfunction. 

2.  Entitlement to an initial, separate, compensable disability rating for diabetic nephropathy or hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) in Winston-Salem North Carolina Regional Office. 

Following a remand for further development in February 2009, this matter was returned to the Board, which denied the claims for service connection for sleep apnea and for a compensable rating for hypertension in a June 2010 decision.  

The Veteran appealed these denials to the Court of Appeals for Veterans Claims, which in an April 2011 decision, upheld a joint motion for partial remand of these issues.  Another issue that had been denied by the Board was not appealed to the Court, and is thus no longer in appellate status.  


FINDING OF FACT

On March 23, 2011, the RO received notification from the North Carolina Department of Administration on behalf of his surviving spouse, reporting the death of the Veteran on March [redacted], 2011. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has received notice that the Veteran died during the pendency of this appeal, which is presently remanded to the Board pursuant to the Court's April 28, 2011 granting of a Joint Motion for remand.  

This notice was received on March 23, 2011, and was accompanied by the Veteran's death certificate, showing that he died on March [redacted], 2011, along with other documents, none of which reference the current matters on appeal.  These were submitted by the North Carolina Department of Administration on behalf of his surviving spouse.  Among the documents was a claim for DIC benefits for cause of the Veteran's death.  Service connection for cause of the Veteran's death is noted to have been granted by an April 2011 rating decision.  The grant was based on a service connected PTSD condition being a contributing cause of death.  Again, no reference was made to the current issues on appeal in this adjudication, presently on remand from the Court.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2011). 



ORDER

The appeal is dismissed.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


